Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 6 March 1803
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Charleston [South Carolina] March 6th: 1803
My dear Sir:

I wrote you a few lines yesterday, and sent you some water melon seeds & musk melon seeds by the brig Charleston packett Samuel Wasson master which sails this morning. I intend sending you some more by the Sloop Industry Capt: Mattocks who will sail on tuesday next. I formerly sent some to Mrs: Washington at Mount Vernon; but she told me they did not answer so well as some she got in the neighbourhood: perhaps had she planted the seeds from the melons which were produced from the Carolina seed the subsequent year, they would have adapted themselves to the Climate and produced good fruit. It was by this means we obtained our fine Cotton which has been of such advantage to our state; the first year it produced but three or four pods, by planting the seeds of those pods the second year, they produced thirty, & by following the same method the third year they were thoroughly naturalized & bore from 150 to 200 pods. I will also send you by the Industry a few seeds of the salvia coccinea or scarlet sage which I believe you have not with you, and of the Erythrina herbacea or coral shrub, also a few seeds of the Ipomoea quamoclit or Indian Creeper, & some of a beautiful purple convolvulus.
I will endeavour to obtain some Peroquets for Miss Hamilton; I have not seen any for some years; ours are the large kind, by no means equal in beauty to the small african species.
Does there not appear to be a great want of nerve & energy in the measures our Rulers are adopting? They are not calculated to avoid war, & we shall have to encounter it in a shameful state of unpreparedness. Yet such is the infatuation of the people that antifederalism certainly gains ground in this state, which can only exist by a strong union & firm government.
Mrs: Pinckney unites with me in best respects to Mrs: Hamilton, and I always am
Yrs very sincerely

Charles Cotesworth Pinckney
General Hamilton


The musk-melon seed by the Industry are a variety of different seeds which I have collected from different persons & are very fine.

